Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 05/03/2022. 
Claims 1 and 3-12 are currently pending.
In the Final Office action mailed 02/04/2022 claims 1, 3, 4, 7, 9, and 10 were rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zyhowski et al. (US 2014/0260252).  The 102/anticipation portion of this rejection is withdrawn in view of the above amendment.  However, the counterpart 103/obviousness rejection of these claims is maintained and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised 103 rejection over Zyhowski et al. (US 2014/0260252) in view of either Hasegawa et al. (JP 2016-033348 A / US 2017/0146271) or Masaki et al. (US 2016/0377326), below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is suggested to amend the term “the stabilizing container” in the limitation “a stabilizer container containing an acid scavenger and/or an antioxidant, the stabilizing container being located in the circulation route between the expansion mechanism and the evaporator in a refrigerant circulation direction,” to read as “the stabilizer container” in order to match the exact prior antecedent basis of the term and improve clarity in the claim.  The context of the term in the claim appears to be a clear, inadvertent mistake for the “stabilizer container”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski) in view of either Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent, hereinafter Hasegawa) or Masaki et al. (US 2016/0377326, hereinafter Masaki).
As to claim 1, Zyhowski teaches stabilized HFO and/or HFCO compositions for use in heat transfer applications/systems that circulate within the system (abstract, para. 0013, and claim 1).  Zyhowski teaches a stabilizer is provided with a device, such as an oxygen-removing sorbent as an integral system component of the system (para. 0041-0046 and 0049), which describe the presence of a stabilizer container along the system’s circulation route.  Zyhowski teaches the stabilizer/sorbent may be placed in a container along the refrigerant liquid line of a refrigerant system (para. 0045).  Alternatively, Zyhowski teaches it is beneficial to provide the stabilizer in locations of the system where the ability to absorb and remove oxygen is the highest, e.g., where liquid working fluid passes during circulation with in the heat transfer system (para. 0049).  Both teachings of para. 0045 and 0049 indicate the refrigerant/working fluid is in a liquid phase as it flows through the stabilizer container.  Note, the sorbent’s ability to absorb and remove oxygen means it functions as an antioxidant.  See also para. 0036-0037 describing the oxygen-removing function refers to the capability of the material to react with elemental oxygen to remove it from the circulating working fluid, i.e., an antioxidant function.  See also para. 0049 teaching the stabilizer is also capable of reacting with any liberated chloride and fluoride ion, meaning the sorbent also functions an acid scavenger.  Zyhowski teaches several examples of the stabilizer include terpenes such as isoprene, geraniol or myrcene (para. 0037-0038), which read on the claimed selection of the stabilizer being an aliphatic alcohol or a terpene.  Note, little patentable weight is given to the claimed stabilizer being for a particular purpose, e.g., antioxidant or acid scavenger, since the prior art teaches same chemical compounds as those claimed for the mere purpose a stabilizing the working fluid.  Zyhowski teaches the preferred system is an organic Rankine cycle, which comprise a pump, a boiler/evaporator, a compressor, and a condenser along their working fluid circuit (para. 0054 and claim 12) and further teaches the compositions of the invention may be used in heat pump or refrigerant systems that contain a compressor, e.g., a centrifugal compressor, an expansion device, and heat exchangers, i.e., a condenser and boiler/evaporator (para. 0065).  Zyhowski further isomers of HCFO-1233zd are preferred refrigerants in view of their low GWP and ODP (para. 0011 and 0034). 
Although Zyhowski teaches providing the stabilized compositions (and therefore the stabilizer/sorbent container structure) to heat pumps and refrigerant systems that contain a condenser, expansion mechanism, and evaporator (para. 0065), the teachings of the reference are not articulate enough on their own to establish a prima facie case of anticipation that the stabilizer container is located in the circulation route between an expansion mechanism/device and an evaporator and the refrigerant/working fluid flowing through the stabilizer container in this configuration includes a liquid phase as instantly claimed.  
However, Hasegawa teaches a turbo chiller comprising a refrigeration cycle that includes a turbo compressor (i.e., centrifugal compressor), a condenser, a decompressor device (i.e., expansion device), and an evaporator connected in sequence and filled with R1233zd as a low-pressure refrigerant (abstract) where, after a condenser 3 there are first and second decompression devices 4 & 6 and an evaporator 7 connected in sequence (para. 0027-0029 and Fig. 1).  Fig. 1 and the cited teachings depict/describe the refrigerant flowing through the condenser condenses the refrigerant from a gas phase to a liquid phase, the refrigerant flowing through the expansion device(s) include a liquid phase, and the refrigerant flowing through the evaporator evaporates/boils the refrigerant from a liquid phase to a gas phase. 
Masaki similarly teaches a chiller system that produces refrigeration that includes compressing a refrigerant composition including R1233zd (abstract) where the chiller system 10 includes a compressor 22, a condenser 24, an expansion valve 26, and an evaporated 28 connected together to form a loop refrigeration cycle (para. 0022 and Fig. 1).  Para. 0005 of the reference describes the refrigerant condenses (i.e., changes from a gas phase to a liquid phase) in the condenser, the refrigerant exiting the condenser is expanded by an expansion valve and is sent to an evaporator, and the refrigerant is heated/evaporated (i.e., changes from a liquid phase to a gas phase) in the evaporator.  
In other words, Hasegawa and Masaki are cited references of record that teach heat pump or refrigerant systems contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator (and the expansion device/mechanism in between the condenser and the evaporator).  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation(s) of the stabilizer container being located in the circulation route between an expansion mechanism/device and an evaporator and the refrigerant/working fluid flowing through the stabilizer container includes a liquid phase while practicing the heat pump or refrigerant system embodiments of Zyhowski’s invention since Hasegawa and Masaki are cited references of record that each teach heat pump or refrigerant systems contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator.  As described above, Zyhowski teaches the stabilizer container is advantageously placed in a location of the system where the refrigerant is present as a liquid.  In heat pump or refrigerant system embodiments, this merely leaves two relative locations in the cycle where the refrigerant is present as a liquid: 1) after the condenser and before the expansion mechanism/device, and/or 2) after the expansion mechanism/device and before the evaporator; the second case reads on the claimed placement of the stabilizer container and liquid phase of the refrigerant as it passes or flows through the stabilizer container. 
The remaining claim limitations are optional (the alkylcatechol, alkoxyphenol, benzoquinone, phenothiazine, phthalate antioxidant genus/species are recited in the alternative from the acid scavenger genus/species met by the aliphatic alcohol and terpenes of Zyhowski).
As to claim 3, Zyhowski teaches the stabilizer container is composed of a drier/dryer (the sorbent is placed in the same container that contains a desiccant, such as can be found in a typical refrigeration, air-conditioning, or heat pump system, e.g., in a receiver-dryer vessel in the refrigerant liquid line of the refrigerant system, para. 0045). 
As to claim 4, Zyhowski teaches the refrigerant comprises 1-chloro-3,3,3-trifluoropropene (isomers of HCFO-1233zd are preferred refrigerants, as described above). 
	As to claim 6, the combination of Zyhowski in view of either Hasegawa or Masaki reads on the claimed limitation that the device further comprises a bearing supporting an axis of a motor driving a compressor part for compressing the refrigerant in a compressor where the bearing is a magnetic bearing: 
Zyhowski teaches the refrigerant comprises 1233zd, and the system comprises a compressor, as described above, but fails to teach the device/system further comprises a bearing supporting an axis of a motor driving a compressor part for compressing the refrigerant in a compressor where the bearing is a magnetic bearing.  
However, Hasegawa teaches a refrigeration cycle containing R1233zd as a low-pressure refrigerant comprising a turbo compressor having a direct drive configuration in which a rotating shaft of impellers is directly joined to a motor, and the rotating shaft is supported by magnetic bearings (abstract).  The magnetic bearings alleviate the need for additional structure and maintenance of the compressor, e.g., a gear unit, rolling bearings that require lubrication, and maintenance of a lubrication system thereof as benefits (para. 0011).
Masaki similarly teaches a refrigeration/chilling system containing R1233zd where the refrigerant is compressed in a compressor having a magnetic bearing (abstract).  The bearings support the motor’s shaft (Fig. 2 and para. 0023).  The magnetic bearings alleviate the need for lubricating oil for the compressor shaft since it offers a non-contact rotor support system with extremely low friction and wear while conventional bearings, e.g., roller bearings and fluid-film bearings, physically interface with the shaft and require some form of lubrication (para. 0013-0014).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide magnetic bearings as taught by Hasegawa or Masaki to the compressor of Zyhowski in order to provide a low friction/wear design for the compressor shaft as well as alleviate the need for conventional shaft support systems that require additional structure and maintenance.
As to claim 7, Zyhowski teaches the device further comprises a turbo compressor disposed in the circulation route (the heat pump or refrigerant system comprises a compressor, e.g., a centrifugal compressor, para. 0065).  Centrifugal compressor is another term for a turbo compressor).  The combination of Zyhowski in view of either Hasegawa or Masaki reads on the claimed limitation(s):  Hasegawa teaches the turbo chiller includes a turbo compressor and centrifugal compressors are turbo compressors (abstract, para. 0008, 0010, and 0027-0040, and Fig. 1 to 3); Masaki teaches chiller systems often utilize a centrifugal compressor which are also known as a turbo compressor (para. 0004, 0005, and 0022-0024, and Fig. 1 to 2).
As to claim 9, Zyhowski teaches a heat transport method comprising circulating the refrigerant in the circulation route of the heat transport device (para. 0019-0021, 0027, 0044-0046, 0065, and claims 1 and 12).
As to claim 10, Zyhowski teaches the stabilizer container contains the acid scavenger (an aliphatic alcohol and/or a terpene stabilizer), as described above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski) in view of either Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent, hereinafter Hasegawa) or Masaki et al. (US 2016/0377326, hereinafter Masaki) as applied to claims 1, 3, 4, 6, 7, 9, and 10 above, and further in view of Matsumoto (utilizing US 2017/00335230 as an English language equivalent).
The disclosure of Zyhowski in view of either Hasegawa or Masaki is relied upon as set forth above.
Zyhowski teaches the circulation route comprises a refrigerant oil in addition to the refrigerant (lubricant oil, para. 0065; see also para. 0046-0047), but it silent to the amount of the refrigerant oil present with the refrigerant. 
However, Matsumoto teaches lubricating oil composition for a refrigerator (abstract) where a circulation route comprises a refrigerant oil in addition to a refrigerant where the refrigerant oil is contained in an amount overlapping the claimed range of 5 parts by weight or less per 100 parts by weight of the refrigerant (99/1 to 10/90 in terms of mass ratio of refrigerant/lubricating oil composition; see para. 0133 and 0134) in order to provide a lubricating oil composition for a refrigerator that is excellent in thermal stability and is capable of suppressing the formation of sludge, even in the use thereof in combination with a refrigerant that contains an unsaturated refrigerant such as a HFO or optionally chlorinated HFO (para. 0006-0016). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a refrigerant oil or lubricating oil in an amount overlapping the claimed range of 5 parts by weight or less of the refrigerant oil per 100 parts by weight of the refrigerant as taught by Matsumoto as the lubricant oil of Zyhowski in order to provide a refrigerant composition for a refrigerator that is excellent in thermal stability and is capable of suppressing the formation of sludge, even in the use thereof in combination with a refrigerant that contains an unsaturated refrigerant such as a HFO or optionally chlorinated HFO. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski) in view of either Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent, hereinafter Hasegawa) or Masaki et al. (US 2016/0377326, hereinafter Masaki) as applied to claims 1, 3, 4, 6, 7, 9, and 10 above, and further in view of Miyoshi et al. (US 2018/0135893, hereinafter Miyoshi).
The disclosure of Zyhowski in view of either Hasegawa or Masaki is relied upon as set forth above.
Zyhowski (and Zyhowski in view of Hasegawa or Masaki) teaches the refrigerant comprises 1233zd, and the system comprises a centrifugal compressor/turbo compressor, as described above.
Zyhowski, Hasegawa, and Masaki fail to teach the heat transport device is configured to be operated at 3.0 MPa or less. 
However, Miyoshi teaches a refrigeration apparatus comprising a turbo compressor (abstract) where R1233zd is operated at a maximum pressure less than 0.2 MPaG (para. 0035). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed operating pressure of 3.0 MPa or less from providing the teachings of Miyoshi to Zyhowski in view of Hasegawa or Masaki since all the references are drawn to refrigerant cycles containing 1233zd and Miyoshi merely clarifies a typical maximum operating pressure of the R1233zd refrigerant in a refrigerant cycle. 
	
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252, hereinafter Zyhowski) in view of either Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent, hereinafter Hasegawa) or Masaki et al. (US 2016/0377326, hereinafter Masaki) as applied to claims 1, 3, 4, 6, 7, 9, and 10 above, and further in view of Tsuchiya et al. (US 9,303,198, hereinafter Tsuchiya).
The disclosure of Zyhowski in view of either Hasegawa or Masaki is relied upon as set forth above. 
Zyhowski teaches the stabilizer container contains components reading on the claimed acid scavenger (an aliphatic alcohol and/or a terpene stabilizer), as described above.  Zyhowski further teaches the stabilizer includes an oxygen-removing sorbent, where embodiments thereof include the oxygen-removing sorbent include an organic antioxidant with “non-limiting examples” thereof (para. 0036-0037). 
Zyhowski, Hasegawa, and Masaki fail to teach the stabilizer contains (in addition to the acid scavenger as claimed) the “antioxidant” as claimed, i.e., an antioxidant of at least one member selected from the group consisting of alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates.
However, Tsuchiya teaches each of alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates are useful stabilizer for stabilizing refrigerant compositions (abstract).  Tsuchiya teaches inclusion of at least one of the species imparts stability against oxygen, i.e., functions as an antioxidant, to the refrigerant (col. 4 line 66 to col. 5 line 4) and has an extremely high stabilization antioxidation effect as compared to prior art stabilizers (col. 7 lines 8-11).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide at least one of the alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates as taught by Tsuchiya as additional organic antioxidant(s) with the stabilizer of Zyhowski (and the stabilizer container and its placement of Zyhowski in view of Hasegawa or Masaki) in order to improve the antioxidation effect of the stabilizer/oxygen-removing sorbent for stabilizing a refrigerant composition.  
Combining Tsuchiya’s stabilizer with Zyhowski’s stabilizer (and the stabilizer container and its placement of Zyhowski in view of Hasegawa or Masaki) reads on the limitations of claim 12 that the stabilizer container contains both the acid scavenger and the antioxidant as well as claim 11 that the stabilizer contains, i.e., comprises, the antioxidant.  A full substitution of Tsuchiya’s stabilizer as the organic antioxidant/stabilizer of Zyhowski reads on the limitations of claim 11 that the stabilizer contains, i.e., comprises, the antioxidant.  Further note that the combination of references constitute an art recognized suitability for an intended purpose that the alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates recognized in the art as suitable as antioxidants for stabilizing refrigerant compositions.  
Response to Arguments
Applicant’s arguments filed 05/03/2022 with respect to the rejection(s) under 35 U.S.C. 103 over/based on Zyhowski et al. (US 2014/0260252) that Zyhowski et al. does not explicitly teach an expansion mechanism or location of a stabilizer container relative to such an expansion mechanism such that the reference fails to teach or suggest the claimed configuration of a stabilizer container being located in the circulation route between an expansion mechanism and an evaporator and the refrigerant flowing through the stabilizer container includes a liquid phase have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current rejection further utilize each/either Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent) or Masaki et al. (US 2016/0377326) under a new ground(s) of rejection which renders obvious the instant claims. 
Zyhowski teaches providing the stabilized compositions (and therefore the stabilizer/sorbent container structure) to heat pumps and refrigerant systems that contain a condenser, expansion mechanism, and evaporator (para. 0065), and Hasegawa and Masaki are cited references of record that teach heat pump or refrigerant systems contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator (and the expansion device/mechanism in between the condenser and the evaporator).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation(s) of the stabilizer container being located in the circulation route between an expansion mechanism/device and an evaporator and the refrigerant/working fluid flowing through the stabilizer container includes a liquid phase while practicing the heat pump or refrigerant system embodiments of Zyhowski’s invention since Hasegawa and Masaki are cited references of record that each teach heat pump or refrigerant systems contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator.  Zyhowski teaches the stabilizer container is advantageously placed in a location of the system where the refrigerant is present as a liquid (para. 0045 and 0049).  In heat pump or refrigerant system embodiments, this merely leaves two relative locations in the cycle where the refrigerant is present as a liquid: 1) after the condenser and before the expansion mechanism/device, and/or 2) after the expansion mechanism/device and before the evaporator; the second case reads on the claimed placement of the stabilizer container and liquid phase of the refrigerant as it passes or flows through the stabilizer container. 
Prior Art Cited But Not Applied
The following prior art is considered pertinent to Applicant's disclosure:  Masaki et al. (US 2016/0377326) further teaches chiller systems, i.e., refrigeration or heat pump systems, typically utilize cooling water and chiller water as media to transfer heat with a refrigerant within heat exchangers that condense and evaporate the refrigerant, respectively.  See para. 0022, 0033, and Fig. 1. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 9, 2022